UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6528


TYRONE TONY BRADLEY,

                  Petitioner - Appellant,

             v.

LEROY CARTLEDGE,      Acting   Warden,     McCormick    Correctional
Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    David C. Norton, Chief District
Judge. (4:08-cv-00903-DCN)


Submitted:    September 18, 2009             Decided:    October 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Tony Bradley, Appellant Pro Se.  Donald John Zelenka,
Deputy Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone      Tony    Bradley       seeks      to      appeal       the     district

court’s    order    accepting        the     recommendation          of    the       magistrate

judge     and    denying      relief     on    his     28    U.S.C.        §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or   judge      issues   a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a       substantial       showing         of    the       denial       of    a

constitutional        right.”          28    U.S.C.      § 2253(c)(2)           (2006).           A

prisoner        satisfies       this        standard        by      demonstrating              that

reasonable       jurists      would     find      that      any     assessment            of     the

constitutional       claims     by     the    district       court     is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude Bradley has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     DISMISSED



                                              2